Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 10-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10360659. Although the instant application claims 1-8, 10-17 and 19-20 are not identical, they are not patentability distinct form the allowed claims 1-20 of US10360659 because the instant application claims are broader and obvious in scope than the allowed claims 1-20 of US10360659.

Appl # 16439429                                               US10360659
1. A method for controlling image display during image editing performed at a computing device having one or more loading, into the memory, a plurality of images; 
identifying a respective primary area in each of the plurality of loaded images, the respective primary area including one or more objects that are automatically recognized as subjects of a corresponding loaded image; 
inserting the plurality of loaded images into a multi-splice image template, wherein the multi-splice image template includes multiple display areas, each display area including a corresponding identified primary area of the corresponding loaded image; 
for each display area of the multi-splice image template, adjusting the corresponding identified primary area in the loaded image in accordance with a fitting state between the loaded image and the multi-splice image template such that a center of the corresponding identified primary area is located at a center of the display area of the multi-splice image template; and 
displaying, on the screen, the multi-splice image template including the adjusted primary areas of the plurality of loaded images to occupy the multi-splice image template completely.

2. The method according to claim 1, further comprising: re-adjusting the adjusted primary areas of the plurality of loaded images in response to a user input of adjusting a border of one of the display areas of the multi-splice image template. 
 
3. The method according to claim 2, wherein the operation of re-adjusting the adjusted primary areas of the plurality of loaded images in response to a user input of adjusting a border of one of the display 

4. The method according to claim 1, wherein the fitting state is dependent upon at least one of a size comparison of a loaded image and a corresponding display area of the multi- splice image template and a position of the identified primary area in the loaded image.  

5. The method according to claim 1, wherein the operation of adjusting the corresponding identified primary area in the loaded image in accordance with a 

6. The method according to claim 1, wherein, when the fitting state indicates that the primary area extends beyond the display area in both a vertical direction and a horizontal direction, the primary area is reduced by a ratio determined by the fitting state such that the reduced primary area no longer extends beyond the display area in at least one of the vertical direction and the horizontal direction.  

7. The method according to claim 1, wherein, when the fitting state indicates that the loaded image is within two 

8. The method according to claim 1, wherein, when the fitting state indicates that the loaded image is within at least one border of the display area along a predefined direction, the loaded image is shifted by an offset determined by the fitting state such that the shifted image is no longer within the at least border of the display area along the predefined direction.  

10. A computing device for controlling image display during image editing, comprising: one or more processors; a screen; memory; and a plurality of 

11. The computing device according to claim 10, wherein the plurality of operations further comprise: re-adjusting the adjusted primary areas of the plurality of loaded images in response to a user input of adjusting a border of one of the display areas of the multi-splice image template.  

12. The computing device according to claim 11, wherein the operation of re-adjusting the adjusted primary areas of the plurality of loaded images in response 

13. The computing device according to claim 10, wherein the fitting state is dependent upon at least one of a size comparison of a loaded image and a corresponding display area of the multi-splice image template and a position of the identified primary area in the loaded image.  



15. The computing device according to claim 10, wherein, when the fitting state indicates that the primary area extends beyond the display area in both a vertical direction and a horizontal direction, the primary area is reduced by a ratio determined by the fitting state such that the reduced primary area no longer extends beyond the display area in at least one of the vertical direction and the horizontal direction.  

16. The computing device according to claim 10, wherein, when the fitting state indicates that the loaded image is within two opposite borders of the display area along a predefined direction, the loaded image is enlarged by a ratio determined by the fitting state such that the enlarged image is no longer within the two opposite borders of the display area along the predefined direction.  

17. The computing device according to claim 10, wherein, when the fitting state indicates that the loaded image is within at least one border of the display area along a predefined direction, the loaded image is shifted by an offset determined by the fitting state such that the shifted image is no longer within the at least border of the display area along the predefined direction.  


19. A non-transitory computer readable storage medium in connection with a computing device having one or more processors, memory and a screen for controlling image display, the storage medium storing a plurality of programs that, when executed by the one or more processors, cause the computing device to perform a plurality of operations including: loading, into the memory, a plurality of images; identifying a respective primary area in each of the plurality of loaded images in the loaded image, the respective primary area including one or more objects that are automatically recognized as subjects of a corresponding loaded image the loaded image; inserting the plurality of loaded images into a multi-splice image template, wherein the multi-splice image template includes multiple display areas, each display area including a 

20. The non-transitory computer readable storage medium according to claim 19, wherein the plurality of operations further comprise:  re-adjusting the adjusted 

loading, into the memory, a plurality of images, including at least a first image and a second image; 
identifying a respective primary area in each of the plurality of loaded images, the respective primary area including one or more objects that are automatically recognized as subjects of said each image of the plurality of loaded images; 
inserting the plurality of loaded images into a multi-splice template, wherein the multi-splice template includes multiple display areas including at least a first display area and a second display area, and wherein inserting the plurality of loaded images into the multi-splice template includes: inserting the first image into the first display area and the second image into the second display area of the multi-splice template; 
adjusting the respective primary area of the first image in accordance with a first fitting state between the first image and the first display area in the multi-splice template; and adjusting the respective primary area of the second image in accordance with a second fitting state between the second image and the second display area in the multi-splice template; 
detecting a user input adjusting a first border of the first display area, wherein the adjusting of the first border of the first image causes a first change in the first display area and the second change in a second display area of the multi-splice template; and in response to detecting the user input adjusting the first border of wherein: the adjusting in the first manner is distinct from the adjusting in the second manner, respective centers of the respective primary areas of the first and second images are located at respective centers of the first and second display areas in the multi-splice template before and after the first border of the first image is adjusted by the user input, and the first and second display areas in the multi-splice template are occupied completely by the respective primary areas of the first and second images, respectively, before and after the first 
    2. The method according to claim 1, wherein detecting the user input adjusting the first border of the first display area comprises: moving, according to a dragging direction of the user input, a longest side in the multi-splice template on which the first border is located; and re-forming the multiple display areas in the multi-splice template according to a location of the longest side when the user input is stopped. 
    3. The method according to claim 1, wherein the first fitting state is dependent upon at least one of a size comparison of the first image and the first display area of the multi-splice template and a position of the respective primary area in the first image. 

    5. The method according to claim 1, wherein, when the first fitting state indicates that the respective primary area of the first image extends beyond the first display area in both a vertical direction and a horizontal direction, the respective primary area of the first image is reduced by a ratio determined by the first fitting state such that the reduced primary area of the first image no longer extends beyond the first display area in at least 
    6. The method according to claim 1, wherein, when the first fitting state indicates that the first image is within two opposite borders of the first display area along a predefined direction, the first image is enlarged by a ratio determined by the first fitting state such that the enlarged first image is no longer within the two opposite borders of the first display area along the predefined direction. 
    7. The method according to claim 1, wherein, when the first fitting state indicates that the first image is within at least one border of the first display area along a predefined direction, the first image is shifted by an offset determined by the first fitting state such that the shifted first image is no longer within the 
    8. A computing device for controlling image display, comprising: one or more processors; a screen; memory; and a plurality of programs stored in the memory that, when executed by the one or more processors, cause the computing device to perform a plurality of operations including: loading, into the memory, a plurality of images, including at least a first image and a second image; identifying a respective primary area in each of the plurality of loaded images, the respective primary area including one or more objects that are automatically recognized as subjects of said each image of the plurality of loaded images; inserting the plurality of loaded images into a multi-splice template, wherein the multi-splice template includes multiple display areas including at least a first 
    9. The computing device according to claim 8, wherein detecting the user input adjusting the first border of the first display area comprises: moving, according to a dragging direction of the user input, a longest side in the multi-splice template on which the first border is located; and re-forming the multiple display areas in the multi-splice template according to a location of the longest side when the user input is stopped. 
    10. The computing device according to claim 8, wherein the first fitting state is dependent upon at least one of a size comparison of the first image and the first display area of the multi-splice template and a position of the respective primary area in the first image. 

    12. The computing device according to claim 8, wherein, when the first fitting state indicates that the respective primary area of the first image extends beyond the first display area in both a vertical direction and a horizontal direction, the respective primary area of the first image is reduced by a ratio determined by the first fitting state such that the reduced primary area of the first image no longer extends beyond the first display area in at 
    13. The computing device according to claim 8, wherein, when the first fitting state indicates that the first image is within two opposite borders of the first display area along a predefined direction, the first image is enlarged by a ratio determined by the first fitting state such that the enlarged first image is no longer within the two opposite borders of the first display area along the predefined direction. 
    14. The computing device according to claim 8, wherein, when the first fitting state indicates that the first image is within at least one border of the first display area along a predefined direction, the first image is shifted by an offset determined by the first fitting state such that the shifted first image is no longer 
    15. A non-transitory computer readable storage medium in connection with a computing device having one or more processors, memory and a screen for controlling image display, the storage medium storing a plurality of programs that, when executed by the one or more processors, cause the computing device to perform a plurality of operations including: loading, into the memory, a plurality of images, including at least a first image and a second image; identifying a respective primary area in each of the plurality of loaded images, the respective primary area including one or more objects that are automatically recognized as subjects of said each image of the plurality of loaded images; inserting the plurality of loaded images into a multi-splice template, wherein the 
    16. The computer readable storage medium according to claim 15, wherein detecting the user input adjusting the first border of the first display area comprises: moving, according to a dragging direction of the user input, a longest side in the multi-splice template on which the first border is located; and re-forming the multiple display areas in the multi-splice template according to a location of the longest side when the user input is stopped. 
    17. The computer readable storage medium according to claim 15, wherein the first fitting state is dependent upon at least one of a size comparison of the first image and the first display area of the multi-splice template and a position of the respective primary area in the first image. 

    19. The computer readable storage medium according to claim 15, wherein, when the first fitting state indicates that the respective primary area of the first image extends beyond the first display area in both a vertical direction and a horizontal direction, the respective primary area of the first image is reduced by a ratio determined by the first fitting state such that the reduced primary area of the first image no longer extends 
    20. The computer readable storage medium according to claim 15, wherein, when the first fitting state indicates that the first image is within two opposite borders of the first display area along a predefined direction, the first image is enlarged by a ratio determined by the first fitting state such that the enlarged first image is no longer within the two opposite borders of the first display area along the predefined direction. 



Allowable Subject Matter
Claims 9 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227.  The examiner can normally be reached on IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYESH A PATEL/Primary Examiner, Art Unit 2669                                                                                                                                                                                                        
JAYESH PATEL
Primary Examiner
Art Unit 2669